Case 2:17-cv-05470-SDW-CLW Document 65 Filed 10/26/20 Page 1 of 3 PageID: 2752




NOT FOR PUBLICATION

                                 UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEW JERSEY



     KARIM ARZADI, et al.,                                           Civil Action No. 17-5470 (SDW) (CLW)

                            Plaintiffs,

                     v.                                              ORDER

     EVANSTON INSURANCE COMPANY,

                            Defendant.                               October 26, 2020


 WIGENTON, District Judge.

          THIS MATTER having come before this Court upon the filing of Defendant Evanston

 Insurance Company’s (“Evanston”) Motion for Reconsideration 1 (D.E. 62) of this Court’s

 September 23, 2020 Opinion (D.E. 60, “Opinion”) granting-in-part Plaintiffs Karim Arzadi,

 Joworisak & Associates, LLC, f/k/a Arzadi, Joworisak & Associates, and the Law Offices of

 Karim Arzadi’s Appeal of Magistrate Judge Cathy L. Waldor’s May 19, 2020 Letter Opinion and

 Order (D.E. 56); and

          WHEREAS a party moving for reconsideration must file its motion within fourteen (14)

 days “after the entry of the order or judgment on the original motion” and set “forth concisely the

 matter or controlling decisions which the party believes the . . . Judge has overlooked.” L. Civ. R.

 7.1(i). A motion for reconsideration is “an extremely limited procedural vehicle” which is to be

 granted “sparingly.” A.K. Stamping Co., Inc. v. Instrument Specialties Co., Inc., 106 F. Supp. 2d



 1
   Evanston’s request to file a reply (D.E. 64) to Plaintiff’s opposition (D.E. 63) is denied. Accordingly, the Court
 disregards Evanston’s reply submission (D.E. 64).
Case 2:17-cv-05470-SDW-CLW Document 65 Filed 10/26/20 Page 2 of 3 PageID: 2753




 627, 662 (D.N.J. 2000) (citations omitted); Sch. Specialty, Inc. v. Ferrentino, Civ. No. 14-4507,

 2015 WL 4602995 at *2 (D.N.J. July 30, 2015) (citations omitted). Motions to reconsider are only

 proper where the moving party shows “(1) an intervening change in the controlling law; (2) the

 availability of new evidence that was not available when the court [reached its original decision];

 or (3) the need to correct a clear error of law or fact or to prevent manifest injustice.” Max’s

 Seafood Café v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999). Mere disagreement with a court’s

 decision is not an appropriate basis upon which to bring a motion for reconsideration as such

 disagreement should “be raised through the appellate process.” U.S. v. Compaction Sys. Corp., 88

 F. Supp. 2d 339, 345 (D.N.J. 1999); and

        WHEREAS Evanston’s Motion for Reconsideration fails to identify any intervening

 change in the relevant law, new evidence that was unavailable at the time this Court entered its

 decision, or an error of fact or law that, if left uncorrected, would result in manifest injustice; and

        WHEREAS Evanston alternatively requests certification for interlocutory appeal of this

 Court’s September 23, 2020 Opinion and Order pursuant to 28 U.S.C. § 1292; and

        WHEREAS a district court may certify a non-final decision for interlocutory appeal when

 (1) it deals with “a controlling question of law;” (2) it raises “substantial ground for difference of

 opinion as to its correctness;” and (3) it would “materially advance the ultimate termination of the

 litigation” if appeal were immediately permitted. Hankins v. Philadelphia Contributionship Ins.

 Co., No. 15-203, 2020 WL 4199742, at *3 (D.N.J. July 22, 2020) (quoting Katz v. Carte Blanche

 Corp., 496 F.2d 747, 754 (3d Cir. 1974)); and

        WHEREAS this case fails to present a controlling question of law, does not raise a

 substantial ground for difference of opinion, and would not materially advance the ultimate

                                                   2
Case 2:17-cv-05470-SDW-CLW Document 65 Filed 10/26/20 Page 3 of 3 PageID: 2754




 conclusion of this case;

        IT IS, on this 26th day of October, 2020,

        ORDERED that Evanston’s Motion for Reconsideration, including its alternative request

 to certify this matter for interlocutory appeal, is DENIED.

        SO ORDERED.

                                              __/s/ Susan D. Wigenton____
                                              United States District Judge


 Orig: Clerk
 cc:   Parties
       Cathy L. Waldor, U.S.M.J.




                                                 3
